Citation Nr: 1403816	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  02-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue on appeal was previously before the Board in June 2005.  The Veteran appealed the Board's June 2005 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 22, 2006, the Court vacated the Board's June 2005 denial and remanded this matter to the Board for compliance with the instructions included in the August 2006 Joint Motion for Remand.  In January 2007, the Board remanded the matter to the RO for attempts to obtain the medical records identified in the August 2006 Joint Motion for Remand.  In August 2008, the Board again remanded the matter for completion of the development previously directed as well ensuring the accomplishment of other needed notice and assistance.

The issue of entitlement to service connection for a psychiatric disorder (as a reopened issue on a de novo merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The RO denied service connection for nerves in a November 1977 rating decision.  The Veteran filed a notice of disagreement with that rating decision in December 1977.  The RO issued a statement of the case to the Veteran in March 1978.  The Veteran did not submit a timely substantive appeal nor submit new and material evidence within a year of the rating decision.

2.  The RO denied service connection for a nervous condition in a January 1991 rating decision.  The Veteran filed his notice of disagreement in March 1991.  A statement of the case was issued to the Veteran in May 1991.  The Veteran did not submit a timely substantive appeal nor submit new and material evidence within a year of the rating decision.

3.  In September 2001, the Veteran requested that his claim be reopened.

4.  Certain evidence received since the January 1991 rating decision relates to an unestablished fact that is necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating said claim.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision of the RO is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed his original claim for service connection for nerves in December 1976.  The RO reviewed the Veteran's service treatment records which revealed no psychiatric disorder at service entrance in July 1971.  His July 1971 Report of Medical History was checked "no" for any history of nervous trouble.  Service treatment records revealed no records of treatment of any psychiatric disorder.  In July 1972 service medical records, the Veteran told medical personnel in the emergency room he had taken LSD in the past, including two hours previously.  He was seeing flashing lights and hearing noises.  Examination revealed the Veteran's pupils were dilated and reactive.  A needle mark was found on the back of each antecubital fossa.  A psychiatric consult was ordered.  The impression was LSD intoxication.  The Veteran was referred to the Alcohol and Drug Control Program.  A clinical record cover sheet indicates the Veteran was admitted to the hospital for six days for drug withdrawal.  The diagnoses included improper use of drugs, heroin, and LSD.  A Report of Medical Examination in December 1972 specifically noted there was no psychiatric disease at that time.  On his December 1972 Report of Medical History, the Veteran denied any history of depression, excessive worry, loss of memory, or nervous trouble.  He specifically denied having ever been treated for a mental condition.  Also of record, was a December 1975 VA Form 10-7131, which indicated the Veteran had been hospitalized in October 1975 for psychosis of an undetermined type.  Discharge summaries of VA hospitalizations in October and November 1977 with diagnoses of schizoid reaction and schizoid personality were also in the claims folder.

The RO denied service connection for nerves in February and November 1977 rating decisions.  The Veteran filed a notice of disagreement with the November 1977 rating decision in December 1977.  The RO issued a statement of the case to the Veteran in March 1978.  The Veteran did not submit a timely substantive appeal.  The Veteran also did not submit any new and material evidence within the year following the November 1977 rating decision.  The November 1977 rating decision therefore became final.  38 U.S.C.A. § 7105(c).  However, a claim which is the subject of a prior final determination may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

The Veteran subsequently requested that his claim be reopened.  The RO again denied the claim in a January 1991 rating decision.  The Veteran filed his notice of disagreement in March 1991.  A statement of the case was issued to the Veteran in May 1991.  Again, the Veteran failed to file a timely substantive appeal.  He did not submit any new and material evidence within the year following the January 1991 rating decision.  The January 1991 rating decision therefore also became final.  38 U.S.C.A. § 7105(c).

The Board notes that the Veteran petitioned to reopen the claim again in November 1998.  The claims-file reflects that the RO sent the Veteran a letter notifying him of the disallowance of that petition on the basis of the absence of a well-grounded or plausible claim; the disallowance letter is undated and the date and details of its possible issuance are not clear.  Prior adjudications of this appeal, including the RO's processing of the matter, have identified the most recent prior denial of this claim as the January 1991 rating decision; that determination is more favorable to the Veteran than would be a finding of a more recent prior final denial.  The Board finds that new and material evidence has been submitted to reopen this claim regardless of whether the prior final denial was in January 1991 or in 1998/1999; therefore, there is no prejudice to the Veteran in the Board proceeding in this analysis with continued acceptance that the most recent prior final denial was in January 1991.  There is no need to devote more discussion to this question at this time.

Prior adjudications of this appeal, including the RO's processing of the matter, have identified the Veteran's September 2001 correspondence as initiating the current request to reopen his claim for service connection for a psychiatric disorder.  Current review of the evidence indicates that earlier correspondence arguably initiated this petition to reopen at an earlier date.  Although an earlier date of petition to reopen may result in a different applicable legal standard for submission of "new and material evidence" to reopen, the Board finds that new and material evidence has been submitted to reopen this claim regardless of which standard is applied.  Therefore, there is no prejudice to the Veteran in the Board proceeding in this analysis with continued acceptance of the September 2001 date of claim; any implicated downstream questions regarding assignment of effective dates will be addressed if and when any benefits may be awarded in this appeal.  There is no need to devote more discussion to this question at this time.

The RO denied the Veteran's request to reopen the claim in a July 2002 rating decision.  The present appeal ensued.

A final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in September 2001, the revised version of 3.156 is applicable in this appeal.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the RO's final decision in January 1991, the evidence of record did not include evidence showing onset of psychiatric disorder during service nor evidence showing onset of psychosis within one year following separation.  Service connection was denied in January 1991 on the basis of an absence of new and material evidence to reopen the issue following the November 1977 denial; the November 1977 denial of service connection cited a basis including "[n]o showing of treatment for diagnosis of a nervous condition while in service or within one year from separation from service" and also "psychosis not shown within one year ... from separation from service."

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As a matter of law, it is not possible to establish service connection for a personality disorder on any basis. 38 C.F.R. §§ 3.159, 3.303(c).

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 U.S.C.A. § 105(a), 1110; 38 C.F.R. § 3.301(a).

Following extensive efforts to ensure complete development of the record including obtaining treatment reports from all identifiable potential sources, voluminous new documentation of post-service psychiatric treatment has been added to the claims-file that was not of record at the time of the January 1991 denial.  The documents added to the record include nine volumes of treatment reports for the Veteran from the Texas Department of Criminal Justice and contain a substantial quantity of documentation pertaining to mental health and psychiatric treatment.  Amongst these newly obtained records, the Board notes that a May 1989 psychiatric evaluation report presents diagnoses including major depression with psychotic features and describes that the Veteran was undergoing treatment for recent difficulties including auditory and visual hallucinations.  Significantly, the psychiatrist wrote: "The present illness is really an extension of a depression which began when he was 12 years old....  At school he was noted to be disturbed, and his grades dropped precipitously.  The next event in this chronology was the beginning use of drugs and alcohol."  Furthermore: "Although the focus of his illness has been on the hallucinatory experiences, nevertheless there was been a chronic theme of depression running through his life beginning with ... when he was 12 years old up until the present time."

In multiple statements submitted since the January 1991 denial, the Veteran has testified that he attempted suicide in connection with his mental health symptoms in 1973 (within a year of separation from service).  A November 1998 statement from the Veteran described his recollection that he "was first taken to a hospital for attempting suicide ... in 1973.... just a few months after my discharge [from service]."  Statements dated May 2007 and February 2008 reiterate this assertion and also significantly present the Veteran's testimony that he began experiencing auditory hallucinations during basic training in 1971 and that his documented 1972 in-service hallucinations did not involve LSD because he asserts he did not take LSD at that time.  As described in the February 2008 statement: "I was hearing voices and seeing flashing lights.  The nurse said I was hallucinating from LSD but I didn't take any at that time.  She said it could have been put in food or drink."  The Veteran testified that he smoked marijuana occasionally at that time but did not use LSD.  In an April 2008 statement, the Veteran presented substantially similar testimony, with some additional information.  The April 2008 statement includes testimony that "I started hearing voices in August 1971," and discusses that the ER nurse in 1972 "asked me if someone could have put some [LSD] in my food or drink.  I told her that it was possible.  She then put in my record that I had taken LSD, but at that time I didn't even know what it was."  Similar assertions and reiterations are presented in other statements from the Veteran submitted after the January 1991 denial.

The evidence showing a psychiatrist opining that the Veteran's chronic psychiatric pathology began prior to his military service, and suggesting that the pathology manifested in substance abuse, was not of record prior to the January 1991 denial.  The Veteran's assertions that he did not take LSD prior to the 1972 in-service treatment for hallucinations, that he recalls experiencing auditory hallucinations at the beginning of his service and throughout his service, and that he recalls attempting suicide in 1973 each appear to be essentially "new" in that this information was not previously of record and was not entirely cumulative or redundant of information previously of record.  Moreover, the Board finds that this evidence may be considered "material" in that it arguably addresses the unestablished element of the service connection claim: nexus.  Presuming the credibility of the new evidence (only for the purposes of this analysis to reopen the claim), evidence indicating that the Veteran's chronic psychiatric disorder pre-existed service and manifested in hallucinations for the first time during early service suggests that the current psychiatric disorder may have been permanently aggravated during service.  Evidence indicating that the Veteran's in-service hallucinations were incorrectly attributed to LSD abuse, with the Veteran now testifying that he had never taken LSD prior to that episode, suggests that the hallucinations may have represented in-service onset or manifestation of his chronic psychotic disorder.  Medical evidence indicating that the Veteran's drug abuse may be a symptom attributable to his psychiatric disorder suggest that any in-service drug abuse may reflect some manifestation of underlying psychiatric disorder.  Presumed to be credible (for the purposes of this analysis only), evidence indicating that the Veteran experienced psychiatric symptoms leading to a suicide attempt within a year of his separation from service suggests that his later-diagnosed psychosis may have manifest within a pertinent presumptive period following service.

The bases of the prior final denials included the absence of a showing that a chronic psychiatric disorder was manifested at any point during the Veteran's military service.  The new evidence includes material evidence inasmuch as the evidence addresses this unestablished fact and the element of nexus necessary to establish service connection.

The Board notes that the new and material evidence discussed above suggests facts that may be contradicted by other evidence of record.  However, weighing conflicting evidence and indications of record to make factual findings is a matter reserved for the de novo merits analysis following the reopening of the claim.  The Board's decision at this time is limited to a determination that some of the new evidence submitted in this case, presumed to be credible for the purposes of this analysis only, is material to the claim such that the claim may be reopened on the basis of new and material evidence.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the reopening of the psychiatric disorder claim.  It is anticipated that any VCAA deficiencies will be remedied on remand.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section.


REMAND

As the decision above reopens the Veteran's claim of service connection for a stomach disability, the analysis proceeds to review under a merits analysis.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's reopened claim of service connection for psychiatric disorder on the merits in the first instance, and he has not waived his right to such consideration, the Board finds that a remand for such purpose is necessary.

Notably, the Veteran has not been afforded a VA examination in connection with this claim.  Given the low threshold standard for determining when a VA examination is necessary, the Board finds that an examination in this case is indicated.  See 38 C.F.R. § 3.159(c)(4)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed above, this case involves essentially medical questions of whether any chronic psychiatric disorder is shown to have manifested during service, have had original onset during service, have been aggravated during service, or whether any psychosis is shown to have been manifest within a year following service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with regard to the reopened service connection issue.

2.  After completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  If the Veteran is still incarcerated, consideration should be given to having a VA or fee basis examiner or a prison examiner examine the Veteran at the correctional facility if he is not allowed leave the facility.  Efforts in this regard should be clearly documented.

The claims file must be made available to the examiner for review.  After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

a) Please specifically identify each current psychiatric diagnosis found in the Veteran currently or found at any time during the pendency of this current appeal (since September 2001).

b) For each identified psychiatric disability (other than a personality disorder), please clearly state whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disability was manifested during service or was otherwise caused by the Veteran's service.

c) For each identified psychiatric disability (other than a personality disorder), please clearly state whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disability was permanently aggravated in severity beyond the natural course of progression by the Veteran's service.

d) With regard to any psychosis identified, is it at least as likely as not (a 50 percent or higher degree of probability) that such psychosis was manifested within one year of the Veteran's discharge from service?

The examiner is requested to set forth clear reasons for the opinion to include discussion of whether psychiatric symptoms noted during service were manifestations of a psychiatric disability other than a personality disorder.

In the event a VA examination cannot be conducted, the claims file should nevertheless be forwarded to a VA psychiatric examiner for review and responses to the above-posed questions. Such examiner is requested to set forth clear reasons for the opinion to include discussion of whether psychiatric symptoms noted during service were manifestations of a psychiatric disability other than a personality disorder.

3.  For the purpose of avoiding further remand, the RO should review the examination reports/opinions to ensure that they are responsive to the above directives. If not, the RO should return the reports/opinions to the examiner(s) for an addendum.

4.  After completion of the above and any further development deemed necessary by the RO, the psychiatric disorder issue should be readjudicated under a merits analysis.  If service connection for a psychiatric disorder remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


